Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 10, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masakatsu (JP 2009081808A) in view of Ryhorchuk et al (US 2016/0125246).

Regarding claim 1 Masakatsu discloses an imaging device, comprising: 
an imaging unit in which a plurality of pixels is arranged two-dimensionally and that captures an image (image sensor, CMOS – [0004, 0024]);
an image processor that performs image processing for a first captured image output from the imaging unit (image processing dedicated processor 140 in Figure 7);
an output interface (I/F) that outputs a second captured image (bus 130 used to send image processed data to the display – [0069]); and 
an output control processor that causes at least one of the second captured image to be selectively outputted from the output I/F (control buttons to make image to be displayed on display – [0046-0051]), 
wherein the imaging unit and the processor are arranged on a single chip (image pickup device, CPU, image pickup device driving unit, and the image processing dedicated processor 140 are integrated into one chip – [0086, 0096]).
However, fails to explicitly disclose a recognition processor that performs at least part of a recognition process for a first captured image output from the imaging unit; output both a recognition result by the recognition processor or intermediate data acquired midway of the recognition process and a second captured image to an outside of the imaging device; an output control processor that causes at least one of the recognition result or the intermediate data and the second captured image to be selectively outputted from the output I/F to the outside of the image device.
In his disclosure Ryhorchuk teaches a recognition processor that performs at least part of a recognition process for a first captured image output from the imaging unit (video analysis subsystem 203 which analyzes video data from cameras – [0050]; the video analysis may implement object tracking; license plate recognition; dwell and loitering of vehicles and people; vehicle and people counting; speed or movement analysis; queue management analysis; demographics; and facial surveillance – [0104]); output both a recognition result by the recognition processor or intermediate data acquired midway of the recognition process and a second captured image to an outside of the imaging device; an output control processor that causes at least one of the recognition result or the intermediate data and the second captured image to be selectively outputted from the output I/F to the outside of the image device (transmitting the results of the analysis to a remote server – [0107, 0109, 0113]; the raw data (or compressed raw data) is accessible to users as needed – [0105]; transmit the low-resolution compressed streams for display on a screen – [0095]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Ryhorchuk into the teachings of Masakatsu because by such incorporation potential incidents occurring in various areas can be reported in real time to alert security officials and improve responsiveness without the need for people to monitor or watch video feeds (par. [0105]). 

Regarding claim 3 Masakatsu discloses the imaging device according to claim 1, further comprising an image compressing unit that compresses the first captured image and generates a compressed image having a smaller amount of data than that of the first captured image (compression circuit 143 – [0058, 0072]).

Regarding claim 10 Masakatsu discloses an electronic device comprising: 
an optical system that collects light (photographing lens 111 – [0064-0065]); and 
a single-chip imaging device that receives light and outputs an image corresponding to a received light intensity of the light (single chip – [0042-0043]; image pickup device, CPU, image pickup device driving unit, and the image processing dedicated processor 140 are integrated into one chip – [0086, 0096]), 
wherein the imaging device includes: 
an imaging unit in which a plurality of pixels is arranged two- dimensionally and that captures an image (image sensor, CMOS – [0004, 0024]; note a person with ordinary skill in the art would know a CMOS is a sensor used to create images that contains pixels arranged in a two-dimensionally manner); 
a processor that performs at least part of an image process for a first captured image output from the imaging unit (processor for image processing – [0057-0059]); 
an output interface (I/F) that outputs a second captured image (bus 130 used to send image processed data to the display – [0069]); and 
an output control processor that causes at least one of the second captured image to be selectively outputted from the output I/F (control buttons to make image to be displayed on display – [0046-0051]), 
wherein the imaging unit and the processor are arranged on a single chip (image pickup device, CPU, image pickup device driving unit, and the image processing dedicated processor 140 are integrated into one chip – [0086, 0096]).
However, fails to explicitly disclose a recognition processor that performs at least part of an image recognition process for a first captured image; output both a recognition result by the recognition processor or intermediate data acquired midway of the recognition process and captured image to an outside of the imaging device; an output control processor that causes at least one of the recognition result or the intermediate data and the second captured image to be selectively outputted from the output I/F to the outside of the image device.
In his disclosure Ryhorchuk teaches a recognition processor that performs at least part of an image recognition process for a first captured image (video analysis subsystem 203 which analyzes video data from cameras – [0050]; the video analysis may implement object tracking; license plate recognition; dwell and loitering of vehicles and people; vehicle and people counting; speed or movement analysis; queue management analysis; demographics; and facial surveillance – [0104]); output both a recognition result by the recognition processor or intermediate data acquired midway of the recognition process and captured image to an outside of the imaging device; an output control processor that causes at least one of the recognition result or the intermediate data and the second captured image to be selectively outputted from the output I/F to the outside of the image device (transmitting the results of the analysis to a remote server – [0107, 0109, 0113]; the raw data (or compressed raw data) is accessible to users as needed – [0105]; transmit the low-resolution compressed streams for display on a screen – [0095]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Ryhorchuk into the teachings of Masakatsu because by such incorporation potential incidents occurring in various areas can be reported in real time to alert security officials and improve responsiveness without the need for people to monitor or watch video feeds (par. [0105]). 

Regarding claim 12 Masakatsu discloses the imaging device according to claim 1, wherein the first captured image is an image generated by compressing the output of the imaging unit (compression circuit 143 – [0058, 0072]).
However, fails to explicitly disclose the recognition processor performs at least part of the recognition process for the first captured image generated by the compression.
In his disclosure Ryhorchuk teaches the recognition processor performs at least part of the recognition process for the first captured image generated by the compression (video analysis subsystem 203 which analyzes video data from cameras – [0050]; video compression subsystem 204 which encodes video captured by camera – [0050]; note the images captured by the camera are compressed).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Ryhorchuk into the teachings of Masakatsu because by such incorporation potential incidents occurring in various areas can be reported in real time to alert security officials and improve responsiveness without the need for people to monitor or watch video feeds (par. [0105]).

Regarding claim 20 Masakatsu discloses the imaging device according to claim 1. However, fails to explicitly disclose wherein the recognition processor executes the recognition process after acquisition of the first captured image based on the output of the imaging unit being completed in each frame.
In his disclosure Ryhorchuk teaches the recognition processor executes the recognition process after acquisition of the first captured image based on the output of the imaging unit being completed in each frame (video analysis subsystem 203 which analyzes video data from cameras – [0050]; a person with ordinary skill in the art would know that in order to perform video analysis video frames from a video must have been already obtained/captured).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Ryhorchuk into the teachings of Masakatsu because by such incorporation potential incidents occurring in various areas can be reported in real time to alert security officials and improve responsiveness without the need for people to monitor or watch video feeds (par. [0105]).

Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masakatsu (JP 2009081808A) in view of Ryhorchuk et al (US 2016/0125246) further in view of Koichi et al. (JP 2014082365A).

Regarding claim 2 Masakatsu discloses the imaging device according to claim 1. However, fails to explicitly disclose wherein the imaging device has a stacked structure in which a plurality of dies is stacked.
In his disclosure Koichi teaches the imaging device has a stacked structure in which a plurality of dies is stacked (dies stacked together on a stacked structure – [0064], Figure 5).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Koichi into the teachings of Masakatsu because with such incorporation the performance and function of the device is improved (paragraph 2).

Regarding claim 11 Masakatsu discloses the imaging device according to claim 1. However, fails to explicitly disclose wherein the single chip includes a first substrate and a second substrate joined together, wherein the first substrate includes the imaging unit, and wherein the second substrate includes the recognition processor.
In his disclosure Koichi teaches the single chip includes a first substrate and a second substrate joined together, wherein the first substrate includes the imaging unit, and wherein the second substrate includes the recognition processor (Figure 8 shows substrate 501 containing a CMOS – [0074] and substrate 502 containing a signal processor – [0076]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Koichi into the teachings of Masakatsu because with such incorporation the performance and function of the device is improved (paragraph 2).

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masakatsu (JP 2009081808A) in view of Ryhorchuk et al (US 2016/0125246) further in view of Leu (US 2017/0064197) further in view of Sakane (US 2009/0284633).

Regarding claim 4 Masakatsu discloses the imaging device according to claim 1. However, fails to explicitly disclose an imaging control processor that includes a register storing imaging information associated with capturing of the first captured image and controls capturing of the first captured image according to the imaging information; and an imaging information calculating processor that calculates the imaging information using the recognition result, wherein the imaging control processor and the imaging information calculating processor are connected to each other via a predetermined connection line, and the imaging information calculating processor feeds back the imaging information to the register of the imaging control processor via the predetermined connection line.
In his disclosure Leu teaches an imaging control processor that includes a register storing imaging information associated with capturing of the first captured image and controls capturing of the first captured image according to the imaging information (Figure 3 shows controller 300 that controls the autofocus function of a camera and includes register 325 that stores lens moving range – [0046-0057]); and 
an imaging information calculating processor that calculates the imaging information using the recognition result (Lens Moving Range Diameter 320 which calculates the lens moving range using the result of a face detection process – Figure 3),  
wherein the imaging control processor and the imaging information calculating processor are connected to each other via a predetermined connection line (Figure 3 shows control processor and imaging information calculating processor being connected).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Leu into the teachings of Masakatsu because with such incorporation autofocus accuracy for portrait images can be increased (par. [0063]).
However, fails to explicitly disclose the imaging information calculating processor feeds back the imaging information to the register of the imaging control processor via the predetermined connection line.
In his disclosure Sakane teaches the imaging information calculating processor feeds back the imaging information to the register of the imaging control processor via the predetermined connection line (DSP 120 controls the CMOS sensor such that the new gain information is written to the register – [0121]).
It would be obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Sakane into the teachings of Masakatsu because such incorporation increases the speed of the device (paragraph [0045]).

Regarding claim 5 Masakatsu discloses the imaging device according to claim 4. However, fails to explicitly disclose further comprising a first communication I/F that exchanges information to be read from and written to the register with the outside of the imaging device.
In his disclosure Sakane teaches a first communication I/F that exchanges information to be read from and written to the register with the outside of the imaging device (I/F serial used to read and write information into the register and to communicate with the outside – [0032, 0035]). 
It would be obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Sakane into the teachings of Masakatsu because such incorporation increases the speed of the device (paragraph [0045]).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masakatsu (JP 2009081808A) in view of Ryhorchuk et al. (US 2016/0125246) further in view of Movellan et al. (US 2015/0036934).

Regarding claim 6 Masakatsu discloses the imaging device according to claim 1, wherein the recognition processor executes a program (image processing operating according to a program in the main memory – [0057]).
However, fails to explicitly disclose the imaging device further comprises a second communication I/F that downloads the program which is executed by the recognition processor from the outside of the imaging device.
In his disclosure Movellan teaches the imaging device further comprises a second communication I/F that downloads the program which is executed by the recognition processor from the outside of the imaging device (program code downloaded into the system 100 through network interface 140 or another network interface – Figure 1, [0029]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Movellan into the teachings of Masakatsu because a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masakatsu (JP 2009081808A) in view of Ryhorchuk et al. (US 2016/0125246) further in view of Kamarshi et al. (US Patent No. 9,465,484).

Regarding claim 7 Masakatsu discloses the imaging device according to claim 1. However, fails to explicitly disclose an input I/F that receives an external sensor output from an external sensor, wherein the recognition processor performs recognition processing using the first captured image and the external sensor output.
In his disclosure Kamarshi teaches an input I/F (input/output 124 in Figure 1 – col.5, 58-60) that receives an external sensor output from an external sensor (ranging system 224 – col. 10, 6-20), wherein the recognition processor performs recognition processing using the first captured image and the external sensor output (obtaining distance information based on output from ranging system 224 and camera 210 – col.10, 6-20).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kamarshi into the teachings of Masakatsu because such incorporation enhances the experience of the user when using the device.
Regarding claim 8 Masakatsu discloses the imaging device according to claim 7. However, fails to explicitly disclose the external sensor output is an output of a range sensor that senses information associated with a distance or an output of an image sensor that senses light and outputs an image corresponding to the light.
In his disclosure Kamarshi teaches the external sensor output is an output of a range sensor that senses information associated with a distance or an output of an image sensor that senses light and outputs an image corresponding to the light (obtaining distance information based on output from ranging system 224 and camera 210 – col.10, 6-20).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kamarshi into the teachings of Masakatsu because such incorporation enhances the experience of the user when using the device. 

Regarding claim 9 Masakatsu discloses the imaging device according to claim 8. However, fails to explicitly disclose wherein the recognition processor performs a fusion process of calculating a distance using the first captured image and the output of the range sensor or a self-localization process using an image as the output of the image sensor and the first captured image as the recognition processing.
In his disclosure Kamarshi teaches the recognition processor performs a fusion process of calculating a distance using the first captured image and the output of the range sensor or a self-localization process using an image as the output of the image sensor and the first captured image as the recognition processing (obtaining distance information based on output from ranging system 224 and camera 210 – col.10, 6-20; note the distance information is calculated by using/fusing the results of both the camera and the ranging system).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kamarshi into the teachings of Masakatsu because such incorporation enhances the experience of the user when using the device. 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masakatsu (JP 2009081808A) in view of Ryhorchuk et al. (US 2016/0125246) further in view of Border et al. (US 2016/0286203).

Regarding claim 13 Masakatsu discloses the imaging device according to claim 1. However, fails to explicitly disclose wherein the first captured image is an image generated by performing a gradation process for the output of the imaging unit.
In his disclosure Border teaches the first captured image is an image generated by performing a gradation process for the output of the imaging unit (image processing such as changing brightness of image – [0522]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Border into the teachings of Masakatsu because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to anticipated success.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masakatsu (JP 2009081808A) in view of Ryhorchuk et al (US 2016/0125246) further in view of Leu (US 2017/0064197).

Regarding claim 14 Masakatsu discloses the imaging device according to claim 1, further comprising: an imaging processor that processes the first captured image outputted from the imaging unit (processor for image processing – [0057-0059]).
However, fails to explicitly disclose a control processor that controls processing by the imaging processor or an imaging operation to be executed by the imaging unit, according to the result of the recognition process.
In his disclosure Leu teaches a control processor that controls processing by the imaging processor or an imaging operation to be executed by the imaging unit, according to the result of the recognition process (autofocus controller 300 controls the lens moving range of the camera based on the result of the Face Detector in Figure 3).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Leu into the teachings of Masakatsu because with such incorporation autofocus accuracy for portrait images can be increased (par. [0063]).

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masakatsu (JP 2009081808A) in view of Ryhorchuk et al (US 2016/0125246) further in view of Leu (US 2017/0064197) further in view of Uomori et al. (JP2000241131A).

Regarding claim 15 Masakatsu discloses the imaging device according to claim 14. However, fails to explicitly disclose wherein the control processor causes the imaging processor to execute a process of cutting out a part associated with an area specified by the recognition process from the first captured image.
In his disclosure Uomori teaches the control processor causes the imaging processor to execute a process of cutting out a part associated with an area specified by the recognition process from the first captured image (identifying a foreground and a background in a captured image and cutting out the foreground image – [0083]; note the foreground may be a detected human face – [0017, 0080]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Uomori into the teachings of Masakatsu because such incorporation improves the object determination accuracy (par. [0095]).

Regarding claim 16 Masakatsu discloses the imaging device according to claim 14. However, fails to explicitly disclose wherein the control processor controls the imaging operation by the imaging unit such that a part associated with an area specified by the recognition process is read out.
In his disclosure Uomori teaches the control processor controls the imaging operation by the imaging unit such that a part associated with an area specified by the recognition process is read out (identifying a foreground and a background in a captured image and cutting out the foreground image and outputting said foreground cutout – [0083]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Uomori into the teachings of Masakatsu because such incorporation improves the object determination accuracy (par. [0095]).

Regarding claim 17 Masakatsu discloses the imaging device according to claim 16. However, fails to explicitly disclose wherein the control processor controls at least one of an exposure time, a focus, a frame rate, and an imaging mode in the imaging operation by the imaging unit.
In his disclosure Leu teaches control processor controls at least one of an exposure time, a focus, a frame rate, and an imaging mode in the imaging operation by the imaging unit (autofocus controller shown in Figure 3).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Leu into the teachings of Masakatsu because with such incorporation autofocus accuracy for portrait images can be increased (par. [0063]).

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masakatsu (JP 2009081808A) in view of Ryhorchuk et al (US 2016/0125246) further in view of Cao (US 2020/0184336).

Regarding claim 18 Masakatsu discloses the imaging device according to claim 1. However, fails to explicitly disclose wherein the recognition processor performs the recognition process using a technique of deep learning.
In his disclosure Cao teaches the recognition processor performs the recognition process using a technique of deep learning (utilizing a convolutional neural network (CNN) to detect objects – abstract, [0047]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Cao into the teachings of Masakatsu because such incorporation minimizes detection errors.

Regarding claim 19 Masakatsu discloses the imaging device according to claim 18. However, fails to explicitly disclose wherein the technique of deep learning is a convolutional neural network.
In his disclosure Cao teaches the technique of deep learning is a convolutional neural network (utilizing a convolutional neural network (CNN) to detect objects – abstract, [0047]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Cao into the teachings of Masakatsu because such incorporation minimizes detection errors.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482